FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/22/2015                                               COA Case No. 12-13-00241 -CR
FRELS, JAMES SCOTT                Tr. Ct. No. 9953                                 PD-0601 -15
On this day, this Court has granted the Appellant's motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Monday, June 22, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk
                                                                                                       •n
                                                                                                 —jt   *—*
                                                                               o
                              12TH COURT OF APPEALS CLERK                                        3- o

                              CATHY LUSK
                                                                               ^r
                                                                                      '—~t?-
                                                                               wry    " !!£ •—
                              1517 W. FRONT, ROOM 354                                 -—^£o
                                                                                                 J> 3D
                              TYLER, TX 75701                                                    5     ~*
                                                                                      s.   rv>   H O
                                                                                      -^^^       m     -n
                              * DELIVERED VIA E-MAIL *                                     Ol
                                                                               ntn\

                                                                               *>
                                                                                                       c/>